Exhibit 10.1

Execution Copy

Spring Bank Pharmaceuticals, Inc.

Shares of Common Stock

(par value $0.0001 per share)

Controlled Equity OfferingSM

Sales Agreement

August 18, 2017

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

Spring Bank Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with Cantor Fitzgerald & Co. (the
“Agent”), as follows:

1.Issuance and Sale of Shares.  The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through the Agent, shares of common
stock (the “Placement Shares”) of the Company, par value $0.0001 per share (the
“Common Stock”); provided, however, that in no event shall the Company issue or
sell through the Agent such number or dollar amount of Placement Shares that
would (a) exceed the number or dollar amount of shares of Common Stock
registered on the effective Registration Statement (defined below) pursuant to
which the offering is being made, (b) exceed the number of authorized but
unissued shares of Common Stock, (c) exceed the number or dollar amount of
shares of Common Stock permitted to be sold under Form S-3 (including General
Instruction I.B.6. thereof, if applicable) or (d) exceed the number or dollar
amount of shares of Common Stock for which the Company has filed a Prospectus
Supplement (defined below) (the lesser of (a), (b), (c) and (d), the “Maximum
Amount”).  Notwithstanding anything to the contrary contained herein, the
parties hereto agree that compliance with the limitations set forth in this
Section 1 on the amount of Placement Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that the Agent shall have no
obligation in connection with such compliance.  The offer and sale of Placement
Shares through the Agent will be effected pursuant to the Registration Statement
(as defined below) filed by the Company and declared effective by the Securities
and Exchange Commission (the “Commission”) on June 12, 2017, although nothing in
this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Placement Shares.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-218399), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder.  The Company has prepared a
prospectus or a prospectus supplement to the base prospectus included

 

--------------------------------------------------------------------------------

 

 

as part of the registration statement, which prospectus or prospectus supplement
relates to the Placement Shares to be issued from time to time by the Company
(the “Prospectus Supplement”).  The Company will furnish to the Agent, for use
by the Agent, copies of the prospectus included as part of such registration
statement, as supplemented, by the Prospectus Supplement, relating to the
Placement Shares to be issued from time to time by the Company.  The Company may
file one or more additional registration statements from time to time that will
contain a base prospectus and related prospectus or prospectus supplement, if
applicable (which shall be a Prospectus Supplement), with respect to the
Placement Shares.  Except where the context otherwise requires, such
registration statement(s), including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.”  The base prospectus or base
prospectuses related to the Placement Shares, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented, if necessary, by the Prospectus Supplement, in the form in
which such prospectus or prospectuses and/or Prospectus Supplement have most
recently been filed by the Company with the Commission pursuant to Rule 424(b)
under the Securities Act Regulations, together with the then issued Issuer Free
Writing Prospectus(es) (defined below), is herein called the “Prospectus.”  

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference.  For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
system, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

2.Placements.  Each time that the Company wishes to issue and sell Placement
Shares hereunder (each, a “Placement”), it will notify the Agent by email notice
(or other method mutually agreed to by the parties) of the number of Placement
Shares to be issued, the time period during which sales are requested to be
made, any limitation on the number of Placement Shares that may be sold in any
one day and any minimum price below which sales may not be made (a “Placement
Notice”), the form of which is attached hereto as Schedule 1.  The Placement
Notice shall originate from any of the individuals from the Company set forth on
Schedule 3 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from the
Agent set forth on Schedule 3, as such Schedule 3 may be amended from time to
time.  The Placement Notice shall be effective unless and until (i) the Agent
declines in writing to accept the terms contained therein for any reason, in its
sole discretion within two (2) Business Days (as defined below) of receipt,
(ii) the entire amount of the Placement Shares

-2-

--------------------------------------------------------------------------------

 

 

thereunder have been sold, (iii) the Company suspends or terminates the
Placement Notice in its sole discretion or (iv) this Agreement has been
terminated under the provisions of Section 12.  The amount of any discount,
commission or other compensation to be paid by the Company to Agent in
connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2.  It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein.  In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control. For purposes of this Agreement,
“Business Day” shall mean any day on which the Exchange and commercial banks in
the City of New York are open for business.

3.Sale of Placement Shares by Agent.  Subject to the provisions of Section 5(a),
the Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of The NASDAQ Capital Market (the “Exchange”), to sell the Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice.  The Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Agent pursuant to Section 2 with
respect to such sales, and the Net Proceeds (as defined below) payable to the
Company, with an itemization of the deductions made by the Agent (as set forth
in Section 5(b)) from the gross proceeds that it receives from such
sales.  Subject to the terms of the Placement Notice and the terms of this
Agreement, the Agent may sell Placement Shares by any method permitted by law
deemed to be an “at-the-market offering” as defined in Rule 415(a)(4) of the
Securities Act Regulations, including sales made directly on or through the
Exchange or any other existing trading market for the Common Stock, in
negotiated transactions at market prices prevailing at the time of sale or at
prices related to such prevailing market prices and/or any other method
permitted by law.  “Trading Day” means any day on which Common Stock is traded
on the Exchange. During the term of this Agreement, the Agent shall not,
directly or indirectly, engage in (i) any short sale of any security of the
Company, as defined in Regulation SHO, (ii) any sale of any security of the
Company that the Agent does not own or any sale that is consummated by the
delivery of a security of the Company borrowed by, or for the account of, the
Agent or (iii) any market making, bidding, stabilization or other trading
activity with regard to the Common Stock or related derivative securities, in
each case, if such activity would be prohibited under Regulation M or other
anti-manipulation rules under the Securities Act, the Securities Act
Regulations, or any other law or regulation applicable to the Agent.

4.Suspension of Sales.  The Company or the Agent may, upon notice to the other
party in writing (including by email correspondence to each of the individuals
of the other party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
email correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend any sale of Placement Shares (a “Suspension”); provided,
however, that such Suspension shall not affect or impair any party’s obligations
with respect to any

-3-

--------------------------------------------------------------------------------

 

 

Placement Shares sold hereunder prior to the receipt of such notice.  While a
Suspension is in effect any obligation under Sections 7(l), 7(m), and 7(n) with
respect to the delivery of certificates, opinions, or comfort letters to the
Agent, shall be waived. Each of the parties agrees that no such notice under
this Section 4 shall be effective against any other party unless it is made to
one of the individuals named on Schedule 3 hereto, as such Schedule may be
amended from time to time.

5.Sale and Delivery to the Agent; Settlement.

(a)Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
the Agent’s acceptance of the terms of a Placement Notice, and unless the sale
of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, the Agent,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations, including applicable Exchange Rules (as defined
below), to sell such Placement Shares up to the amount specified, and otherwise
in accordance with the terms of such Placement Notice.  The Company acknowledges
and agrees that (i) there can be no assurance that the Agent will be successful
in selling Placement Shares, (ii) the Agent will incur no liability or
obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by the Agent to use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations, including applicable Exchange
Rules, to sell such Placement Shares as required under this Agreement and (iii)
the Agent shall be under no obligation to purchase Placement Shares on a
principal basis pursuant to this Agreement, except as otherwise agreed by the
Agent and the Company.

(b)Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”).  The Agent shall notify the Company of each sale of
Placement Shares no later than the opening of the Trading Day immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder.  The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

(c) Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting the Agent’s or its designee’s account
(provided the Agent shall have given the Company written notice of such designee
at least one (1) Trading Day prior to the Settlement Date) at The Depository
Trust Company through its Deposit and Withdrawal at Custodian System or by such
other means of delivery as may be mutually agreed upon by the parties hereto
which in all cases shall be freely tradable, transferable, registered shares in
good deliverable form.  On each Settlement Date, the Agent will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date.  The Company agrees that if the Company,
or its transfer agent (if applicable), defaults in its obligation to deliver
Placement Shares on a Settlement Date through no fault of the Agent, the Company
agrees that in addition to and in

-4-

--------------------------------------------------------------------------------

 

 

no way limiting the rights and obligations set forth in Section 10(a) hereto, it
will (i) hold the Agent harmless against any loss, claim, damage, or expense
(including reasonable and documented legal fees and expenses of outside
counsel), as incurred, arising out of or in connection with such default by the
Company or its transfer agent (if applicable) and (ii) pay to the Agent any
commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

(d)Denominations; Registration.  Certificates for the Placement Shares, if any,
shall be in such denominations and registered in such names as the Agent may
request in writing at least one full Business Day before the Settlement
Date.  The certificates for the Placement Shares, if any, will be made available
by the Company for examination and packaging by the Agent in The City of New
York not later than noon (New York time) on the Business Day prior to the
Settlement Date.

(e)Limitations on Offering Size.  Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of
(A) together with all sales of Placement Shares under this Agreement, the
Maximum Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing.  Under no circumstances shall the Company
cause or request the offer or sale of any Placement Shares pursuant to this
Agreement at a price lower than the minimum price authorized from time to time
by the Company’s board of directors, a duly authorized committee thereof or a
duly authorized executive committee.  Further, under no circumstances shall the
Company cause or permit the aggregate offering amount of Placement Shares sold
pursuant to this Agreement to exceed the Maximum Amount.

6.Representations and Warranties of the Company.  The Company represents and
warrants to, and agrees with Agent that as of the date of this Agreement and as
of each Applicable Time (as defined below) unless such representation, warranty
or agreement specifies a different time:

(a)Registration Statement and Prospectus.  The Company and the transactions
contemplated by this Agreement meet the requirements for and comply with the
applicable conditions set forth in Form S-3 (including General Instructions I.A
and I.B) under the Securities Act.  The Registration Statement has been filed
with the Commission and has been declared effective by the Commission under the
Securities Act.  The Prospectus Supplement will name the Agent as the agent in
the section entitled “Plan of Distribution.” The Company has not received, and
has no notice of, any order of the Commission preventing or suspending the use
of the Registration Statement, or threatening or instituting proceedings for
that purpose.  The Registration Statement and the offer and sale of Placement
Shares as contemplated hereby meet the requirements of Rule 415 under the
Securities Act and comply in all material respects with said Rule.  Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed.  Copies
of the Registration Statement, the Prospectus, and any such amendments or
supplements and all Incorporated Documents that were filed with the

-5-

--------------------------------------------------------------------------------

 

 

Commission on or prior to the date of this Agreement have been delivered, or are
available through EDGAR, to the Agent and its counsel.  The Company has not
distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus (as defined below) to which the Agent has
consented.  The Common Stock is registered pursuant to Section 12(b) of the
Exchange Act and is currently listed on the Exchange under the trading symbol
“SBPH.”  The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the Exchange, nor has the Company
received any notification that the Commission or the Exchange is contemplating
terminating such registration or listing.  To the Company’s knowledge, it is in
compliance with all applicable listing requirements of the Exchange.  The
Company has no reason to believe that it will not in the foreseeable future
continue to be in compliance with all such listing and maintenance
requirements.  

(b)No Misstatement or Omission.  The Registration Statement, when it became or
becomes effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities
Act.  At each Settlement Date, the Registration Statement and the Prospectus, as
of such date, will conform in all material respects with the requirements of the
Securities Act.  The Registration Statement, when it became or becomes
effective, did not, and will not, contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.  The Prospectus and any amendment
and supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not or will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading.  The
Incorporated Documents did not, and any further Incorporated Documents filed
after the date of this Agreement will not, when filed with the Commission,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated in such document or necessary to make the statements in
such document, in light of the circumstances under which they were made, not
misleading.  The foregoing shall not apply to statements in, or omissions from,
any such document made in reliance upon, and in conformity with, information
furnished to the Company by the Agent specifically for use in the preparation
thereof.

(c)Conformity with Securities Act and Exchange Act.  The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the Incorporated Documents, when such documents were or
are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. At each Settlement Date, the
Registration Statement and the Prospectus, as of such date, will conform in all
material respects with the requirements of the Securities Act.

(d)Financial Statements. The financial statements of the Company, together with
the related notes, set forth or incorporated by reference in the Registration
Statement,  Prospectus and the Issuer Free Writing Prospectuses, if any, comply
in all material respects with

-6-

--------------------------------------------------------------------------------

 

 

the requirements of the Securities Act and fairly present the financial
condition of the Company as of the dates indicated and the results of operations
and changes in cash flows for the periods therein specified in conformity with
generally accepted accounting principles in the United States (“GAAP”)
consistently applied throughout the periods involved, except in the case of
unaudited, interim financial statements, subject to normal year-end audit
adjustments and the exclusion of certain footnotes as permitted by the
applicable rules of the Commission; the supporting schedules included in the
Registration Statement present fairly, in all material respects, the information
required to be stated therein; all non-GAAP financial information included or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, complies with the requirements of
Regulation G and Item 10 of Regulation S-K under the Securities Act; and, except
as disclosed in the Registration Statement and the Prospectus, there are no
material off-balance sheet arrangements (as defined in Regulation S-K under the
Securities Act, Item 303(a)(4)(ii)) or any other relationships with
unconsolidated entities or other persons, that may have a material current or,
to the Company’s knowledge, material future effect on the Company’s financial
condition, results of operations, liquidity, capital expenditures, capital
resources or significant components of revenue or expenses. No other financial
statements or schedules are required to be included or incorporated by reference
in the Registration Statement or the Prospectus. RSM US LLP, whose report on the
consolidated financial statements of the Company is filed with the Commission as
part of the Company’s most recent Annual Report on Form 10-K filed with the
Commission and incorporated by reference into the Registration Statement and the
Prospectus, is (A) an independent public accounting firm within the meaning of
the Securities Act and the Securities Act Regulations, (B) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”)) and (C) not in violation of the auditor
independence requirements of the Sarbanes-Oxley Act with respect to the Company.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement and the Prospectus
fairly presents the information called for in all material respects and has been
prepared in all material respects in accordance with the Commission’s rules and
guidelines applicable thereto.

(e)Conformity with EDGAR Filing.  The Prospectus delivered to the Agent for use
in connection with the sale of the Placement Shares pursuant to this Agreement
will be identical to the versions of the Prospectus created to be transmitted to
the Commission for filing via EDGAR, except to the extent permitted by
Regulation S‑T.

(f)Organization and Good Standing. Each of the Company and its Subsidiaries (as
defined below) has been duly organized and is validly existing as a corporation
in good standing under the laws of its jurisdiction of incorporation. Each of
the Company and its Subsidiaries has full corporate power and authority to own
its properties and conduct its business as currently being carried on and as
described in the Registration Statement and the Prospectus, and is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which it owns or leases real property or in which the conduct of
its business makes such qualification necessary and in which the failure to so
qualify would have a material adverse effect upon the business, prospects,
management, properties, operations, condition (financial or otherwise),
stockholders’ equity or results of operations of the Company and its
Subsidiaries, taken as a whole (“Material Adverse Effect”).

-7-

--------------------------------------------------------------------------------

 

 

(g)Subsidiaries.  The subsidiaries set forth on Schedule 4 (collectively, the
“Subsidiaries”), are the Company’s only significant subsidiaries (as such term
is defined in Rule 1‑02 of Regulation S‑X promulgated by the
Commission).  Except as set forth in the Registration Statement and in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.  No Subsidiary is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

(h)Absence of Certain Events. Except as contemplated in the Registration
Statement or the Prospectus subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the Free
Writing Prospectuses, if any (including any Incorporated Document), neither the
Company nor any of its Subsidiaries have incurred any material liability or
obligation, direct or contingent, or entered into any material transaction other
than pursuant to this Agreement, or declared or paid any dividends or made any
distribution of any kind with respect to its capital stock; and there has not
been any change in the capital stock (other than a change in the number of
outstanding shares of Common Stock pursuant to this Agreement or due to the
issuance of shares upon the exercise of outstanding options or warrants or
conversion of convertible securities), or any material change in the short-term
or long-term debt (other than as a result of the conversion of convertible
securities), or any issuance of options, warrants, convertible securities or
other rights to purchase the capital stock, of the Company or any of its
Subsidiaries, or any material adverse change, any development involving a
prospective material adverse change or any development that would reasonably be
expected to result in a material adverse change, in the business, prospects,
management, properties, operations, condition (financial or otherwise),
stockholders’ equity or results of operations of the Company and its
Subsidiaries, taken as a whole.

(i)Absence of Proceedings. Except as set forth in the Registration Statement and
in the Prospectus, there is not pending or, to the knowledge of the Company,
threatened or contemplated, any action, suit or proceeding (a) to which the
Company or any of its Subsidiaries is a party or (b) which has as the subject
thereof any officer or director of the Company or its Subsidiaries, any employee
benefit plan sponsored by the Company or its Subsidiaries or any property or
assets owned or leased by the Company or its Subsidiaries before or by any court
or Governmental Authority, or any arbitrator, which, individually or in the
aggregate, would be reasonably expected to result in a Material Adverse Effect,
or would materially and adversely affect the ability of the Company to perform
its obligations under this Agreement. There are no current or, to the knowledge
of the Company, pending, legal, governmental or regulatory actions, suits or
proceedings (x) to which the Company or its Subsidiaries are subject or (y)
which has as the subject thereof any officer or director of the Company or its
Subsidiaries, any employee plan sponsored by the Company or its Subsidiaries or
any property or assets owned or leased by the Company or its Subsidiaries, that
are required to be described in the Registration Statement or Prospectus by the
Securities Act or by the Securities Act Regulations and that have not been so
described.

-8-

--------------------------------------------------------------------------------

 

 

(j)Authorization; No Conflicts; Authority. This Agreement has been duly
authorized, executed and delivered by the Company, and constitutes a valid,
legal and binding obligation of the Company, enforceable in accordance with its
terms, except as rights to indemnity hereunder may be limited by federal or
state securities laws and except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting the rights of
creditors generally and subject to general principles of equity. The execution,
delivery and performance of this Agreement and the consummation of the
transactions herein contemplated will not (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or its Subsidiaries
pursuant to any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or its Subsidiaries are a party or
by which the Company or its Subsidiaries are bound or to which any of the
property or assets of the Company or its Subsidiaries are subject, (B) result in
any violation of the provisions of the Amended and Restated Certificate of
Incorporation of the Company or Amended and Restated Bylaws of the Company or
(C) result in the violation of any law or statute or any judgment, order, rule,
regulation or decree of any court or arbitrator or federal, provincial, state,
local, municipal, national or foreign governmental agency, regulatory authority,
commission, department, board or bureau, or any political subdivision of any of
the foregoing, having jurisdiction over the Company or its Subsidiaries or any
of their properties or assets (each, a “Governmental Authority”), except in the
case of clause (A) as would not result in a Material Adverse Effect. No consent,
approval, authorization or order of, or registration or filing with any
Governmental Authority is required for the execution, delivery and performance
of this Agreement or for the consummation of the transactions contemplated
hereby, including the issuance or sale of the Placement Shares by the Company,
except such as may be required under the Securities Act, the rules of the
Financial Industry Regulatory Authority, Inc. (“FINRA”) or state securities or
blue sky laws; and the Company has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby, including the
authorization, issuance and sale of the Placement Shares as contemplated by this
Agreement.

(k)Capitalization; the Placement Shares; Registration Rights. All of the issued
and outstanding shares of capital stock of the Company, including the
outstanding shares of Common Stock, are duly authorized and validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state and foreign securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities that have not been waived in writing (a copy of which has been
delivered to counsel to the Agent), and the holders thereof are not subject to
personal liability solely by reason of being such holders; the Placement Shares
which may be sold hereunder by the Company, when issued and delivered pursuant
to the terms approved by the board of directors of the Company or a duly
authorized committee thereof, or a duly authorized executive committee, will be
duly authorized and, when issued, delivered and paid for in accordance with the
terms of this Agreement, will have been validly issued and will be fully paid
and nonassessable, and the holders thereof will not be subject to personal
liability solely by reason of being such holders; and the capital stock of the
Company, including the Common Stock (including the Placement Shares), conforms
to the description thereof in the Registration Statement and in the Prospectus.
Except as otherwise stated in the Registration Statement and in the Prospectus,
(A) there are no preemptive rights or other rights to subscribe for or to
purchase, or any restriction upon the voting or transfer of, any shares of
Common Stock pursuant to the Company’s Amended and Restated Certificate of
Incorporation,

-9-

--------------------------------------------------------------------------------

 

 

Amended and Restated Bylaws or any agreement or other instrument to which the
Company or its Subsidiaries are a party or by which the Company or its
Subsidiaries are bound and (B) neither the filing of the Registration Statement
nor the offering or sale of the Placement Shares as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
shares of Common Stock or other securities of the Company (collectively
“Registration Rights”). All of the issued and outstanding shares of capital
stock of the Company’s Subsidiaries have been duly and validly authorized and
issued and are fully paid and nonassessable, and, except as otherwise described
in the Registration Statement and in the Prospectus, the Company owns of record
and beneficially, free and clear of any security interests, claims, liens,
proxies, equities or other encumbrances, all of the issued and outstanding
shares of such stock. The Company has an authorized and outstanding
capitalization as set forth in the Registration Statement and in the Prospectus
under the caption “Description of Common Stock.” The Common Stock (including the
Placement Shares) conforms in all material respects to the description thereof
contained in the Registration Statement and the Prospectus.  At the time the
Registration Statement was originally declared effective, and at the time of the
Company’s filing with the Commission of a Form 10-K following the date of this
Agreement, the Company met the then applicable requirements for the use of Form
S-3 under the Securities Act, including, but not limited to, General Instruction
I.B.1 of Form S-3. The aggregate market value of the outstanding voting and
non-voting common equity (as defined in Securities Act Rule 405) of the Company
held by persons other than affiliates of the Company (pursuant to Securities Act
Rule 144, those that directly, or indirectly through one or more intermediaries,
control, or are controlled by, or are under common control with, the Company)
(the “Non-Affiliate Shares”), was or greater than $75,000,000 million
(calculated by multiplying (x) the highest price at which the common equity of
the Company closed on the Exchange within 60 days of the date of this Agreement
times (y) the number of Non-Affiliate Shares). The Company is not a shell
company (as defined in Rule 405 under the Securities Act) and has not been a
shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current Form 10 information (as
defined in Instruction I.B.6 of Form S-3) with the Commission at least 12
calendar months previously reflecting its status as an entity that is not a
shell company.

(l)Stock Options. Except as described in the Registration Statement and in the
Prospectus, there are no options, warrants, agreements, contracts or other
rights in existence to purchase or acquire from the Company or its Subsidiaries
any shares of the capital stock of the Company or its Subsidiaries. The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements (the “Company Stock Plans”), and the options (the “Options”) or
other rights granted thereunder, set forth in the Registration Statement and the
Prospectus accurately and fairly presents the information required to be shown
with respect to such plans, arrangements, options and rights. Each grant of an
Option (A) was duly authorized no later than the date on which the grant of such
Option was by its terms to be effective by all necessary corporate action,
including, as applicable, approval by the board of directors of the Company (or
a duly constituted and authorized committee thereof) and any required
stockholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto and (B) was made in accordance with the terms of
the applicable Company Stock Plan, and all applicable laws and regulatory rules
or requirements, including all applicable federal securities laws.

-10-

--------------------------------------------------------------------------------

 

 

(m)Permits; Compliance with Laws. Each of the Company and its Subsidiaries holds
and is operating in compliance in all material respects with, all franchises,
grants, authorizations, licenses, permits, easements, consents, certificates,
exemptions, approvals, clearances and orders of any Governmental Authority or
self-regulatory body required for the conduct of its business (collectively,
“Permits”), except where the failure to have such Permits would not, singly or
in the aggregate, result in a Material Adverse Effect, and all such Permits are
valid and in full force and effect; and neither the Company nor its Subsidiaries
have received notice of any revocation or modification of any such Permit or has
reason to believe that any such Permit will not be renewed in the ordinary
course; and the Company and its Subsidiaries are in compliance in all material
respects with all applicable federal, state, local and foreign laws,
regulations, orders and decrees.

(n)Ownership of Assets. The Company and its Subsidiaries have good and
marketable title to all property (whether real or personal) (excluding for the
purposes of this Section, Intellectual Property (as defined below)) described in
the Registration Statement and in the Prospectus as being owned by them, in each
case free and clear of all liens, claims, security interests, other encumbrances
or defects except such as are described in the Registration Statement and in the
Prospectus. The Company has valid, subsisting and enforceable leases for the
properties described in the Registration Statement and in the Prospectus with
only such exceptions with respect to any particular lease as do not interfere in
any material respect with the conduct of the business of the Company or its
Subsidiaries.

(o)Intellectual Property. Except as disclosed in the Registration Statement and
the Prospectus under the headings “Risk Factors—Risks Related to Our
Intellectual Property” and “Business—Patents and Proprietary Rights”, the
Company or one of its Subsidiaries owns, has obtained valid and enforceable
licenses for, or can acquire on reasonable terms, all Intellectual Property
necessary for the conduct of the Company’s or each of its Subsidiary’s business
as now conducted or as described in the Registration Statement and the
Prospectus to be conducted, and there are no unreleased liens or security
interests against any of the Intellectual Property rights owned or exclusively
licensed by the Company or its Subsidiaries. Furthermore, (A) to the knowledge
of the Company, there is no infringement, misappropriation or violation by third
parties of any such Intellectual Property, and, except as would not reasonably
be expected to have a Material Adverse Effect, the Company is unaware of any
facts which would form a reasonable basis for any such claim; (B) there is no
pending or, to the knowledge of the Company, threatened, action, suit,
proceeding or claim by others challenging the Company’s or each of its
Subsidiary’s rights in or to any such Intellectual Property, and, except as
would not reasonably be expected to have a Material Adverse Effect, the Company
is unaware of any facts which would form a reasonable basis for any such claim;
(C) the Intellectual Property owned by the Company or its Subsidiaries, and to
the knowledge of the Company, the Intellectual Property licensed to the Company
or its Subsidiaries, has not been adjudged invalid or unenforceable, in whole or
in part, and there is no pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property, and, except as would not reasonably be expected
to have a Material Adverse Effect, the Company is unaware of any facts which
would form a reasonable basis for any such claim; (D) there is no pending or, to
the knowledge of the Company, threatened action, suit, proceeding or claim by
others that the Company or any of its Subsidiaries infringes, misappropriates or
otherwise violates any

-11-

--------------------------------------------------------------------------------

 

 

Intellectual Property or other proprietary rights of others, neither the Company
nor its Subsidiaries have received any written notice of such claim and the
Company is unaware of any other fact which would form a reasonable basis for any
such claim; the Company and its Subsidiaries are in compliance in all material
respects with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or any of its Subsidiaries, and all
such agreements are in full force and effect; (F) the product candidates
described in the Registration Statement and the Prospectus as under development
by the Company or any of its Subsidiaries fall within the scope of the claims of
one or more patents or patent applications owned by, or exclusively licensed to,
the Company or any of its Subsidiaries; and (G) to the Company’s knowledge, no
employee of the Company or its Subsidiaries is in or has ever been in violation
of any term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company or its Subsidiaries or actions undertaken by the employee while employed
with the Company or its Subsidiaries. “Intellectual Property” shall mean all
patents, patent applications, trade and service marks, trade and service mark
registrations, trade names, domain names, copyrights, inventions, trade secrets,
technology, know-how and other intellectual property or proprietary rights,
whether or not registered.

(p)Taxes. Except as (i) described in the Registration Statement and the
Prospectus or (ii) would not, singly or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (A) the Company and its Subsidiaries have
filed all United States federal, state, local and foreign income tax returns
required by law to be filed through the date hereof and all taxes shown by such
returns or otherwise assessed, which are due and payable, have been paid; and
(B) there is no deficiency that has been, or could reasonably be expected to be,
asserted against the Company or its Subsidiaries or any of their respective
properties or assets other than tax deficiencies that the Company or its
Subsidiaries are contesting in good faith and as to which adequate reserves have
been established in accordance with GAAP.

(q)Ownership of Other Entities. Other than the Subsidiaries of the Company set
forth on Schedule 4 to this Agreement, the Company, directly or indirectly, owns
no capital stock or other equity or ownership or proprietary interest in any
corporation, partnership, association, trust or other entity.

(r)Internal Controls. The Company and its Subsidiaries maintain a system of
internal accounting controls that comply with the requirements of the Exchange
Act and that have been designed to provide reasonable assurances that (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles in the United States and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. Except as disclosed in the Registration
Statement and in the Prospectus, the Company’s internal control over financial
reporting is effective and none of the Company, its board of directors and audit
committee is aware of any “significant deficiencies” or “material weaknesses”
(each as defined by the Public Company Accounting Oversight Board (the “PCAOB”))
in its internal control over financial reporting, or

-12-

--------------------------------------------------------------------------------

 

 

any fraud, whether or not material, that involves management or other employees
of the Company or its Subsidiaries who have a significant role in the Company’s
internal controls; and since the end of the latest audited fiscal year, there
has been no change in the Company’s internal control over financial reporting
(whether or not remediated) that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting. The Company’s board of directors has, subject to the exceptions, cure
periods and the phase-in periods specified in the applicable stock exchange
rules (“Exchange Rules”), validly appointed an audit committee to oversee
internal accounting controls whose composition satisfies the applicable
requirements of the Exchange Rules and the Company’s board of directors and/or
audit committee has adopted a charter that satisfies the requirements of the
Exchange Rules.

(s)No Brokers or Finders. Other than as contemplated by this Agreement, the
Company has not incurred and will not incur any liability for any finder’s or
broker’s fee or agent’s commission in connection with the execution and delivery
of this Agreement or the offering and sale of the Placement Shares.

(t)Insurance. The Company and its Subsidiaries carry, or are covered by,
insurance from reputable insurers in such amounts and covering such risks as the
Company reasonably believes is adequate for the conduct of its business and the
value of its properties and the properties of its Subsidiaries and as is
customary for companies engaged in similar businesses in similar industries; all
policies of insurance and any fidelity or surety bonds of the Company insuring
the Company or its Subsidiaries or its business, assets, employees, officers and
directors are in full force and effect; the Company and its Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects; there are no claims by the Company or its Subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; neither the Company nor its
Subsidiaries have been refused any insurance coverage sought or applied for; and
neither the Company nor its Subsidiaries have reason to believe that it will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

(u)Investment Company Act. Neither the Company nor any of its Subsidiaries is
or, after giving effect to the offering and sale of the Placement Shares, will
be an “investment company,” as such term is defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

(v)Sarbanes-Oxley Act. The Company is in compliance with all applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder.

(w)Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-14 and 15d-14 under the
Exchange Act) and such controls and procedures are effective in ensuring that
material information relating to the Company, including its Subsidiaries, is
made known to the principal executive officer and the principal financial
officer. The Company has utilized such controls and procedures in preparing and
evaluating the disclosures in the Registration Statement and in the Prospectus.

(x)Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
Subsidiaries and any of their respective officers, directors, supervisors,
managers, agents, or

-13-

--------------------------------------------------------------------------------

 

 

employees, are and have at all times been in compliance with and its
participation in the offering will not violate: (A) anti-bribery laws, including
but not limited to, any applicable law, rule, or regulation of any locality,
including but not limited to any law, rule, or regulation promulgated to
implement the OECD Convention on Combating Bribery of Foreign Public Officials
in International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, the U.K. Bribery Act
2010, or any other law, rule or regulation of similar purposes and scope or (B)
anti-money laundering laws, including but not limited to, applicable federal,
state, international, foreign or other laws, regulations or government guidance
regarding anti-money laundering, including, without limitation, Title 18 US.
Code section 1956 and 1957, the Patriot Act, the Bank Secrecy Act, and
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.

(y)OFAC.

(A)Neither the Company nor its Subsidiaries, nor any or their directors,
officers or employees, nor, to the Company’s knowledge, any agent or
representative of the Company or its Subsidiaries, is an individual or entity
that is, or is owned or controlled by an individual or entity that is:

(1)the subject or target of any sanctions administered or enforced by the U.S.
Government, including, without limitations, the U.S. Department of Treasury’s
Office of Foreign Assets Control, the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority
(collectively, “Sanctions”), nor

(2)located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, Libya,
North Korea, Sudan, Syria or the Crimean region of Ukraine).

(B)Neither the Company nor its Subsidiaries will, directly or indirectly, use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any Subsidiaries, joint venture partner or other individual or
entity:

(1)to fund or facilitate any activities or business of or with any individual or
entity or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

(2) in any other manner that will result in a violation of Sanctions by any
individual or entity (including any individual or entity participating in the
offering, whether as underwriter, advisor, investor or otherwise).

(C)For the past five years, neither the Company nor its Subsidiaries have
knowingly engaged in, and is not now knowingly engaged in, any dealings or
transactions

-14-

--------------------------------------------------------------------------------

 

 

with any individual or entity, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions.

(z)Compliance with Environmental Laws. Except as disclosed in the Registration
Statement and the Prospectus, neither the Company nor its Subsidiaries are in
violation of any statute, rule, regulation, decision or order of any
Governmental Authority or any court, domestic or foreign, relating to the use,
disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim would individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which might lead to such a claim. Neither the
Company nor its Subsidiaries anticipate incurring any material capital
expenditures relating to compliance with Environmental Laws.

(aa)Compliance with Occupational Laws. The Company and its Subsidiaries (A) are
in compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all Governmental Authorities (including pursuant to the
Occupational Health and Safety Act) relating to the protection of human health
and safety in the workplace (“Occupational Laws”); (B) have received all
material permits, licenses or other approvals required of it under applicable
Occupational Laws to conduct its business as currently conducted; and (C) are in
compliance, in all material respects, with all terms and conditions of such
permit, license or approval. No action, proceeding, revocation proceeding, writ,
injunction or claim is pending or, to the Company’s knowledge, threatened
against the Company or any of its Subsidiaries relating to Occupational Laws,
and except as would not reasonably be expected to have a Material Adverse
Effect, the Company does not have knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings.

(bb)ERISA and Employee Benefits Matters. Except (i) as set forth or described in
the Registration Statement or the Prospectus, none of the following events has
occurred or exists: (A) a failure to fulfill the obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to a Plan,
determined without regard to any waiver of such obligations or extension of any
amortization period that would reasonably be expected to have a Material Adverse
Effect; (B) an audit or investigation by the Internal Revenue Service, the U.S.
Department of Labor, the Pension Benefit Guaranty Corporation or any other
federal or state governmental agency or any foreign regulatory agency with
respect to the employment or compensation of employees by the Company or its
Subsidiaries that would reasonably be expected to have a Material Adverse
Effect; or (C) any breach of any contractual obligation, or any violation of law
or applicable qualification standards, with respect to the employment or
compensation of employees by the Company or its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect. Except (i) as set
forth or

-15-

--------------------------------------------------------------------------------

 

 

described in the Registration Statement and the Prospectus or (ii) as would not
have, individually or in the aggregate, a Material Adverse Effect, none of the
following events has occurred or is reasonably likely to occur: (A) an increase
in the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its Subsidiaries compared to the amount
of such contributions made in the most recently completed fiscal year of the
Company and its Subsidiaries; (B) an increase in the “accumulated
post-retirement benefit obligations” (within the meaning of  Statement of
Financial Accounting Standards 106) of the Company and its Subsidiaries compared
to the amount of such obligations in the most recently completed fiscal year of
the Company and its Subsidiaries; (C) any event or condition giving rise to a
liability under Title IV of ERISA; or (D) the filing of a material claim by one
or more employees or former employees of the Company or its Subsidiaries related
to their employment. For purposes of this paragraph, the term “Plan” means a
plan (within the meaning of Section 3(3) of ERISA) with respect to which the
Company or its Subsidiaries may have any liability.

(cc)Business Arrangements. Except as disclosed in the Registration Statement and
the Prospectus, neither the Company nor its Subsidiaries have granted any
material rights to develop, manufacture, distribute, license, market or sell its
products to any other person and is not bound by any agreement that limits in
any material respects the right of the Company or its Subsidiaries to develop,
manufacture, distribute, license, market or sell its products.

(dd)Labor Matters. No labor problem or dispute with the employees of the Company
or its Subsidiaries exists or is threatened or imminent, and the Company is not
aware of any existing or imminent labor disturbance by the employees of any of
its or its Subsidiary’s principal suppliers, contractors or customers, that
would have a Material Adverse Effect.

(ee)Disclosure of Legal Matters. There are no statutes, regulations, legal or
governmental proceedings or contracts or other documents required to be
described in the Registration Statement or in the Prospectus or included as
exhibits to the Registration Statement that are not described or included as
required by the Securities Act Regulations.

(ff)Statistical Information. Any third party statistical and market-related data
included or incorporated by reference in the Registration Statement and the
Prospectus are based on or derived from sources that the Company believes to be
reliable and accurate in all material respects.

(gg)Forward-looking Statements. No forward-looking statement (within the meaning
of Section 27A of the Securities Act and Section 21E of the Exchange Act)
contained or incorporated by reference in the Registration Statement or the
Prospectus has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(hh)Compliance with Healthcare Laws. The Company and its Subsidiaries and, to
the Company’s knowledge, its directors, officers, employees, and agents (while
acting in such capacity) are, and at all times have been, in material compliance
with, all healthcare laws applicable to the Company and its Subsidiaries or any
of its products or activities, including, but not limited to, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31
U.S.C. §§ 3729 et seq.), the criminal False Claims Law (42 U.S.C. §
1320a-7b(a)), the federal Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h),
the civil monetary penalties

-16-

--------------------------------------------------------------------------------

 

 

laws (42 U.S.C. § 1320a-7a), all criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. §§ 286 and 287, the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et
seq.), as amended by the Health Information Technology for Economic and Clinical
Health Act (42 U.S.C. §§ 17921 et seq.), the exclusion laws (42 U.S.C. §
1320a-7), the Federal Food, Drug, and Cosmetic Act (21 U.S.C. §§ 301 et seq.),
the Controlled Substances Act (21 U.S.C. §§ 801 et seq.), the Public Health
Services Act, the Medicare statute (Title XVIII of the Social Security Act), the
Medicaid statute (Title XIX of the Social Security Act), each as amended, the
regulations promulgated pursuant to such laws, and any other state or federal
law, which imposes requirements on the manufacturing, development, testing,
labeling, marketing or distribution of pharmaceutical products, kickbacks,
patient or program charges, recordkeeping, claims process, documentation
requirements, medical necessity, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure,
accreditation or any other aspect of providing health care or pharmaceutical
services (collectively, “Healthcare Laws”), and have not engaged in activities
which are, as applicable, prohibited or cause for false claim liability, civil
penalties, or mandatory or permissive exclusion from Medicare, Medicaid or any
other state or federal health care program. The Company has not received any
notification, correspondence or any other written communication, including
notification of any pending or threatened claim, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action (“Action”) from any
court, arbitrator, third- party, or governmental or regulatory authority,
including, without limitation, the United States Food and Drug Administration
(“FDA”), the Drug Enforcement Administration (“DEA”), the Centers for Medicare
and Medicaid Services, or the U.S. Department of Health and Human Services
Office of Inspector General, of potential or actual non- compliance by, or
liability of, the Company or its Subsidiaries under any Health Care Laws, and to
the knowledge of the Company, no such Action is threatened.

(ii)Permits. The Company and, as applicable, its Subsidiaries hold, and are
operating in material compliance with, all material permits, licenses,
franchises, registrations, exemptions, approvals, authorizations and clearances
of the FDA and other governmental authorities required for the conduct of its
business as currently conducted (collectively, the “Healthcare Permits”), and
all such Healthcare Permits are in full force and effect. The Company and its
Subsidiaries have fulfilled and performed all of their material obligations with
respect to the Healthcare Permits, and, to the Company’s knowledge, no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other material impairment of the rights
of the holder of any Healthcare Permit or have a Material Adverse Effect. To the
Company’s knowledge, all applications, notifications, submissions, information,
claims, reports and statistics, and other data and conclusions derived
therefrom, utilized as the basis for any and all requests for a Healthcare
Permit from the FDA or other governmental authority relating to the Company and
its Subsidiaries, their business and the products of the Company and its
Subsidiaries, when submitted to the FDA or other governmental authority, were
true, complete and correct in all material respects as of the date of submission
and any necessary or required updates, changes, corrections or modification to
such applications, submissions, information and data have been submitted to the
FDA or other governmental authority.

(jj)Clinical Studies. The clinical trials and pre-clinical studies and tests

-17-

--------------------------------------------------------------------------------

 

 

conducted by or, to the knowledge of the Company, on behalf of or sponsored by
the Company or its Subsidiaries were, and if still pending, are, being conducted
in all material respects in accordance with all applicable Healthcare Laws,
including, but not limited to, the Federal Food, Drug and Cosmetic Act and its
applicable implementing regulations at 21 C.F.R. Parts 50, 54, 56, 58 and 312.
Any descriptions of clinical, pre-clinical and other studies and tests,
including any related results and regulatory status, contained in the
Registration Statement or the Prospectus are accurate in all material respects.
Except as disclosed in the Registration Statement and the Prospectus and to the
Company’s knowledge, there are no studies, tests or trials the result of which
reasonably call into question in any material respect the clinical trial results
described or referred to in the Registration Statement or the Prospectus. No
investigational new drug application filed by or on behalf of the Company or its
Subsidiaries with the FDA has been terminated or suspended by the FDA, and
neither the FDA nor any applicable foreign regulatory agency has commenced, or,
to the Company’s knowledge, threatened to initiate, any action to place a
clinical hold order on, or otherwise terminate, delay or suspend, any proposed
or ongoing clinical investigation conducted or proposed to be conducted by or on
behalf of the Company or its Subsidiaries.

(kk)No Corporate Integrity Agreements. Neither the Company nor its Subsidiaries
are a party to or has any ongoing reporting obligations pursuant to any
corporate integrity agreements, monitoring agreements, deferred prosecution
agreements, consent decrees, settlement orders, or similar agreements with or
imposed by any governmental authority.

(ll)No Debarments. Neither the Company, its Subsidiaries, nor any of their
respective employees, officers or directors has been excluded, suspended or
debarred from participation in any U.S. state or federal health care program or
human clinical research or is subject to a governmental inquiry, claim,
investigation, proceeding, or other any other Action that could reasonably be
expected to result in debarment, suspension, or exclusion.

(mm)No Undisclosed Relationship. No relationship, direct or indirect, exists
between or among the Company or its Subsidiaries, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company, on the
other, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus and that is not so described in such
documents. As of the date of the initial filing of the Registration Statement,
there were no outstanding personal loans made, directly or indirectly, by the
Company to any director or executive officer of the Company.

(nn)Underwriter Agreements.  The Company is not a party to any agreement with an
agent or underwriter for any other “at-the-market” or continuous equity
transaction.

(oo)Agent Purchases.  The Company acknowledges and agrees that the Agent has
informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act and by the terms of this Agreement, purchase
and sell Common Stock for its own account while this Agreement is in effect,
provided, that (i) no such purchase or sales shall take place while a Placement
Notice is in effect (except to the extent the Agent may engage in sales of
Placement Shares purchased or deemed purchased from the Company as a “riskless
principal” or in a similar capacity) and (ii) the Company shall not be deemed to
have authorized or consented to any such purchases or sales by the Agent.

-18-

--------------------------------------------------------------------------------

 

 

(pp)No Reliance.  The Company has not relied upon the Agent or legal counsel for
the Agent for any legal, tax or accounting advice in connection with the
offering and sale of the Placement Shares.

(qq)Margin Rules.  Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(rr)Broker/Dealer Relationships.  Neither the Company nor any of the
Subsidiaries (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual).

(ss)Stock Transfer Taxes.  On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with in all material
respects.

(tt)Status Under the Securities Act.  The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Securities Act in connection with the
offering of the Placement Shares.

(uu)No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 23 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
Incorporated Document that has not been superseded or modified.  The foregoing
sentence does not apply to statements in or omissions from any Issuer Free
Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Agent specifically for use therein.

(vv)Emerging Growth Company Status.  From the time of the initial filing of the
Company’s first registration statement with the Commission through the date
hereof, the Company has been and is an “emerging growth company,” as defined in
Section 2(a) of the Securities Act (an “Emerging Growth Company”).

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

7.Covenants of the Company.  The Company covenants and agrees with Agent that:

(a)Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be

-19-

--------------------------------------------------------------------------------

 

 

delivered by Agent under the Securities Act (including in circumstances where
such requirement may be satisfied pursuant to Rule 172 under the Securities Act
or similar rule), (i) the Company will notify the Agent promptly of the time
when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon the Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in the Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agent (provided, however, that the failure of the Agent to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agent shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to the Agent within a reasonable period of time before the filing and
the Agent has not reasonably objected thereto in writing within two (2) Business
Days (provided, however, that the failure of the Agent to make such objection
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agent’s right to rely on the representations and warranties made by
the Company in this Agreement, and the Company has no obligation to provide the
Agent with any advance copy of such filing or provide the Agent any opportunity
to object to such filing if such filing does not name the Agent and does not
relate to the transactions contemplated by this Agreement; and provided,
further, that the only remedy the Agent shall have with respect to the failure
by the Company to obtain such consent shall be to cease making sales under this
Agreement) and the Company will furnish to the Agent at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).

(b)Notice of Commission Stop Orders.  The Company will advise the Agent,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.  The Company will advise the Agent promptly after it receives any
request by the Commission for any amendments to the Registration Statement or
any amendment or supplements to the Prospectus or any Issuer Free Writing
Prospectus or for additional information related to the offering of the
Placement Shares or for

-20-

--------------------------------------------------------------------------------

 

 

additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

(c)Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by the
Agent under the Securities Act with respect to the offer and sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule), the
Company will comply with all requirements imposed upon it by the Securities Act,
as from time to time in force, and to file on or before their respective due
dates all reports and any definitive proxy or information statements required to
be filed by the Company with the Commission pursuant to Sections 13(a), 13(c),
14, 15(d) or any other provision of or under the Exchange Act.  If the Company
has omitted any information from the Registration Statement pursuant to Rule
430B under the Securities Act, it will use its best efforts to comply with the
provisions of and make all requisite filings with the Commission pursuant to
said Rule 430B and to notify the Agent promptly of all such filings if not
available on EDGAR.  If during such period any event occurs as a result of which
the Prospectus as then amended or supplemented would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify the Agent to suspend the offering of Placement
Shares during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay any such amendment or supplement if, in the
reasonable judgment of the Company, it is in the best interests of the Company
to do so.

(d)Listing of Placement Shares.  During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by the Agent under
the Securities Act with respect to the offer and sale of the Placement Shares,
the Company will use its reasonable best efforts to cause the Placement Shares
to be listed on the Exchange.

(e)Delivery of Registration Statement and Prospectus.  The Company will furnish
to the Agent and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all Incorporated Documents by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all Incorporated Documents filed with the
Commission during such period), in each case as soon as reasonably practicable
and in such quantities as the Agent may from time to time reasonably request
and, at the Agent’s request, will also furnish copies of the Prospectus to each
exchange or market on which sales of the Placement Shares may be made; provided,
however, that the Company shall not be required to furnish any document (other
than the Prospectus) to the Agent to the extent such document is available on
EDGAR.

(f)Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

-21-

--------------------------------------------------------------------------------

 

 

(g)Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(h)Notice of Other Sales.  Without the prior written consent of the Agent (which
consent will not be unreasonably withheld or delayed), the Company will not,
directly or indirectly, offer to sell, sell, contract to sell, grant any option
to sell or otherwise dispose of any Common Stock (other than the Placement
Shares offered pursuant to this Agreement) or securities convertible into or
exchangeable for Common Stock, warrants or any rights to purchase or acquire,
Common Stock during the period beginning on the fifth (5th) Trading Day
immediately prior to the date on which any Placement Notice is delivered to
Agent hereunder and ending on the fifth (5th) Trading Day immediately following
the final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice (or, if the Placement Notice has been terminated or suspended
prior to the sale of all Placement Shares covered by a Placement Notice, the
date of such suspension or termination); and will not directly or indirectly in
any other “at-the-market” or continuous equity transaction offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock prior to the later of the
termination of this Agreement and the sixtieth (60th) day immediately following
the final Settlement Date with respect to Placement Shares sold pursuant to such
Placement Notice; provided, however, that such restrictions will not be required
in connection with the Company’s issuance or sale of (i) Common Stock, options
to purchase Common Stock, other equity awards to acquire Common Stock or Common
Stock issuable upon the exercise of options or other equity awards, pursuant to
any equity incentive or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented, (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to the Agent and (iii) Common Stock or securities
convertible into or exchangeable for shares of Common Stock as consideration for
the provision of goods and services or as consideration for mergers,
acquisitions, other business combinations or strategic alliances occurring after
the date of this Agreement which are not issued for capital raising purposes.

(i)Change of Circumstances.  The Company will, at any time during the pendency
of a Placement Notice advise the Agent promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to the Agent pursuant to this Agreement.

(j)Due Diligence Cooperation.  The Company will cooperate with any reasonable
due diligence review conducted by the Agent or its representatives in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as the Agent may reasonably request.

(k)Required Filings Relating to Placement of Placement Shares.  The Company
agrees that on such dates as the Securities Act shall require with respect to
the Placement Shares, the Company will (i) file a prospectus supplement with the
Commission under the

-22-

--------------------------------------------------------------------------------

 

 

applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing date under Rule 424(b), a “Filing Date”), which prospectus supplement
will set forth, within the relevant period, the amount of Placement Shares sold
through the Agent, the Net Proceeds to the Company and the compensation payable
by the Company to the Agent with respect to such Placement Shares, and
(ii) deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.

(l)Representation Dates; Certificate.  (1) On or prior to the date of the first
Placement Notice and (2) each time the Company:

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”);

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8‑K is material) with a certificate in the form attached hereto as Exhibit
7(l).  The requirement to provide a certificate under this Section 7(l) shall be
waived without any action on the part of the Agent or the Company for any
Representation Date occurring at a time a Suspension is in effect, which waiver
shall continue until the earlier to occur of the date the Company delivers
instructions for the sale of Placement Shares hereunder (which for such calendar
quarter shall be considered a Representation Date) and the next occurring
Representation Date.  Notwithstanding the foregoing, if the Company subsequently
decides to sell Placement Shares following a Representation Date when a
Suspension was in effect and did not provide the Agent with a certificate under
this Section 7(l), then before the Company delivers the instructions for the
sale of Placement Shares or the Agent sells any Placement Shares pursuant to
such instructions, the Company shall provide the Agent with a certificate in
conformity with this Section 7(l) dated as of the date that the instructions for
the sale of Placement Shares are issued.  

(m)Legal Opinions.  (1) On or prior to the date of the first Placement
Notice  and (2) within five (5) Trading Days of each Representation Date with
respect to which the

-23-

--------------------------------------------------------------------------------

 

 

Company is obligated to deliver a certificate pursuant to Section 7(l) for which
no waiver is applicable and excluding the date of this Agreement, the Company
shall cause to be furnished to the Agent (A) a written opinion and negative
assurance letter of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
(“Company Counsel”), or other counsel satisfactory to the Agent, (B) a written
opinion of Goodwin Procter, LLP (“IP Counsel 1”), or other counsel satisfactory
to the Agent, and (C) a written opinion of Foley Hoag, LLP (“IP Counsel 2”), or
other counsel satisfactory to the Agent in each case in form and substance
satisfactory to Agent and its counsel, substantially similar to the form
previously provided to the Agent and its counsel, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, the Company shall be required to furnish to
Agent no more than one opinion and negative assurance letter from Company
counsel and no more than one opinion from IP Counsel 1 and one Opinion from IP
Counsel 2 hereunder per calendar quarter; provided, further, that in lieu of
such opinions for subsequent periodic filings under the Exchange Act, counsel
may furnish the Agent with a letter (a “Reliance Letter”) to the effect that the
Agent may rely on a prior opinion delivered under this Section 7(m) to the same
extent as if it were dated the date of such letter (except that statements in
such prior opinion shall be deemed to relate to the Registration Statement and
the Prospectus as amended or supplemented as of the date of the Reliance
Letter).

(n)Comfort Letter.  (1) On or prior to the date of the first Placement Notice
and (2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate pursuant to Section 7(l)
for which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause its independent registered public accounting firm to furnish
the Agent letters (the “Comfort Letters”), dated the date the Comfort Letter is
delivered, which shall meet the requirements set forth in this Section 7(n);
provided, that if requested by the Agent, the Company shall cause a Comfort
Letter to be furnished to the Agent within ten (10) Trading Days of the date of
occurrence of any material transaction or event requiring the filing of a
Current Report on Form 8-K, including the restatement of the Company’s financial
statements.  The Comfort Letter from the Company’s independent registered public
accounting firm shall be in a form and substance reasonably satisfactory to the
Agent, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to underwriters in connection with registered public offerings
(the first such letter, the “Initial Comfort Letter”) and (iii) updating the
Initial Comfort Letter with any information that would have been included in the
Initial Comfort Letter had it been given on such date and modified as necessary
to relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

(o)Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than the Agent.

-24-

--------------------------------------------------------------------------------

 

 

(p)Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement,
required to register as an “investment company,” as such term is defined in the
Investment Company Act.

(q)No Offer to Sell.  Other than an Issuer Free Writing Prospectus approved in
advance by the Company and the Agent in its capacity as agent hereunder, neither
the Agent nor the Company (including its agents and representatives, other than
the Agent in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Placement Shares hereunder.

(r)Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agent, to qualify the Placement
Shares for offering and sale, or to obtain an exemption for the Placement Shares
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions (domestic or foreign) as the Agent may reasonably designate
and to maintain such qualifications and exemptions in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement); provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.  In each jurisdiction in which the Placement Shares have been so
qualified or exempt, the Company will file such statements and reports as may be
required by the laws of such jurisdiction to continue such qualification or
exemption, as the case may be, in effect for so long as required for the
distribution of the Placement Shares (but in no event for less than one year
from the date of this Agreement).

(s)Sarbanes-Oxley Act.  The Company and the Subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements.  The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and

-25-

--------------------------------------------------------------------------------

 

 

communicated to the Company’s management, including its principal executive
officer and principal financial officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure and to ensure that material information relating to the Company or
the Subsidiaries is made known to them by others within those entities,
particularly during the period in which such periodic reports are being
prepared.

(t)Secretary’s Certificate; Further Documentation.  Prior to the date of the
first Placement Notice, the Company shall deliver to the Agent a certificate of
the Secretary of the Company and attested to by an executive officer of the
Company, dated as of such date, certifying as to (i) the Amended and Restated
Certificate of Incorporation of the Company, (ii) the Amended and Restated
Bylaws of the Company, (iii) the resolutions of the Board of Directors of the
Company authorizing the execution, delivery and performance of this Agreement
and the issuance of the Placement Shares and (iv) the incumbency of the officers
duly authorized to execute this Agreement and the other documents contemplated
by this Agreement.  Within five (5) Trading Days of each Representation Date,
the Company shall have furnished to the Agent such further information,
certificates and documents as the Agent may reasonably request.

(u)Emerging Growth Company Status.  The Company will promptly notify the Agent
if the Company ceases to be an Emerging Growth Company at any time during the
term of this Agreement.

8.Payment of Expenses.  The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall reasonably deem necessary, (ii) the printing and
delivery to the Agent of this Agreement and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other similar
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to the Agent, (iv) the fees and disbursements of the counsel, accountants
and other advisors to the Company, (v) the reasonable and documented fees and
expenses of the Agent’s outside counsel, payable upon the execution of this
Agreement, in an amount not to exceed $50,000, (vi) the qualification or
exemption of the Placement Shares under state securities laws in accordance with
the provisions of Section 7(r) hereof, including filing fees, but excluding fees
of the Agent’s counsel, (vii) the printing and delivery to the Agent of copies
of any Permitted Issuer Free Writing Prospectus and the Prospectus and any
amendments or supplements thereto in such number as the Agent shall reasonably
deem necessary, (viii) the preparation, printing and delivery to the Agent of
copies of the blue sky survey, (ix) the fees and expenses of the transfer agent
and registrar for the Common Stock, (x) the filing and other fees incident to
any review by FINRA of the terms of the sale of the Placement Shares including
the fees of the Agent’s counsel (subject to the cap, set forth in clause (v)
above), and (xi) the fees and expenses incurred in connection with the listing
of the Placement Shares on the Exchange.

9.Conditions to Agent’s Obligations.  The obligations of the Agent hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the

-26-

--------------------------------------------------------------------------------

 

 

Company of its obligations hereunder, to the completion by the Agent of a due
diligence review satisfactory to it in its reasonable judgment, and to the
continuing satisfaction (or waiver by the Agent in its sole discretion) of the
following additional conditions:

(a)Registration Statement Effective.  The Registration Statement shall have
become effective and shall be available for the (i) resale of all Placement
Shares issued to the Agent and not yet sold by the Agent and (ii) sale of all
Placement Shares contemplated to be issued by any Placement Notice.

(b)No Material Notices.  None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state Governmental Authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state Governmental Authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or (iv) the occurrence of any
event that makes any material statement made in the Registration Statement or
the Prospectus or any material Incorporated Document untrue in any material
respect or that requires the making of any changes in the Registration
Statement, the Prospectus or any material Incorporated Document it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c)No Misstatement or Material Omission.  The Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion, after consultation with counsel, is material, or omits to
state a fact that in the Agent’s reasonable opinion is material and is required
to be stated therein or is necessary to make the statements therein not
misleading.

(d)Material Changes.  Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change in the authorized capital stock of the Company or any
Material Adverse Effect or any development that would cause a Material Adverse
Effect, or a downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of the Agent (without relieving the Company of any obligation or liability it
may otherwise have), is so material as to make it impracticable or inadvisable
to proceed with the offering of the Placement Shares on the terms and in the
manner contemplated in the Prospectus.

-27-

--------------------------------------------------------------------------------

 

 

(e)Legal Opinions.  The Agent shall have received the opinions and letters, as
applicable, of Company Counsel, IP Counsel 1 and IP Counsel 2 required to be
delivered pursuant to Section 7(m) on or before the date on which such delivery
of such opinions is required pursuant to Section 7(m).

(f)Comfort Letter.  The Agent shall have received the Comfort Letter required to
be delivered pursuant to Section 7(n) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(n).

(g)Representation Certificate.  The Agent shall have received the certificate
required to be delivered pursuant to Section 7(l) on or before the date on which
delivery of such certificate is required pursuant to Section 7(l).

(h)No Suspension.  Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.

(i)Other Materials.  On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to the
Agent such appropriate and customary further information, opinions,
certificates, letters and other documents as the Agent may reasonably
request.  All such opinions, certificates, letters and other documents will be
in compliance with the provisions hereof.

(j)Securities Act Filings Made.  All filings with the Commission with respect to
the Placement Shares required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

(k)Approval for Listing.  The Placement Shares shall either have been (i)
approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice and
the Exchange shall have reviewed such application and not provided any
objections thereto.

(l)FINRA.  If applicable, FINRA shall have raised no objection to the terms of
this offering and the amount of compensation allowable or payable to the Agent
as described in the Prospectus.

(m)No Termination Event.  There shall not have occurred any event that would
permit the Agent to terminate this Agreement pursuant to Section 12(a).

10.Indemnification and Contribution.

(a)Company Indemnification.  The Company agrees to indemnify and hold harmless
the Agent, its affiliates and their respective partners, members, directors,
officers, employees and agents and each person, if any, who controls the Agent
or any affiliate within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act as follows:

-28-

--------------------------------------------------------------------------------

 

 

(i)against any and all loss, liability, claim, damage and expense whatsoever, as
incurred, joint or several, arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;

(ii)against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

(iii)against any and all expense whatsoever, as incurred (including the
reasonable and documented fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission (whether or not a
party), to the extent that any such expense is not paid under (i) or (ii) above,

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

(b)Agent Indemnification.  The Agent agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 10(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto), the Prospectus (or
any amendment or supplement thereto) or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein.  The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the seventh
and eighth paragraphs under the caption “Plan of Distribution” in the Prospectus
(the “Agent Information”).

(c)Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 10 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under

-29-

--------------------------------------------------------------------------------

 

 

this Section 10, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 10 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 10 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party.  If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the
defense.  The indemnified party will have the right to employ its own counsel in
any such action, but the fees, expenses and other charges of such counsel will
be at the expense of such indemnified party unless (1) the employment of counsel
by the indemnified party has been authorized in writing by the indemnifying
party, (2) the indemnified party has reasonably concluded (based on advice of
counsel) that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
indemnifying party, (3) a conflict or potential conflict exists (based on advice
of counsel to the indemnified party) between the indemnified party and the
indemnifying party (in which case the indemnifying party will not have the right
to direct the defense of such action on behalf of the indemnified party) or
(4) the indemnifying party has not in fact employed counsel to assume the
defense of such action or counsel reasonably satisfactory to the indemnified
party, in each case, within a reasonable time after receiving notice of the
commencement of the action; in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm (plus local counsel) admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties.  All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred.  An indemnifying party
will not, in any event, be liable for any settlement of any action or claim
effected without its written consent.  No indemnifying party shall, without the
prior written consent of each indemnified party, settle or compromise or consent
to the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 10 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent (1) includes an unconditional release of each indemnified
party, in form and substance reasonably satisfactory to such indemnified party,
from all liability arising out of such litigation, investigation, proceeding or
claim and (2) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(d)Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel, such indemnifying party agrees that
it shall be liable for any settlement of the nature contemplated by
Section 10(a)(ii) effected without its written consent if

-30-

--------------------------------------------------------------------------------

 

 

(1) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (2) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (3) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

(e)Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 10 is applicable in accordance with its terms but for
any reason is held to be unavailable or insufficient from the Company or the
Agent, the Company and the Agent will contribute to the total losses, claims,
liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted) to which
the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand.  The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent from the sale of Placement Shares on behalf
of the Company.  If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Agent, on the other hand, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering.  Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and the Agent agree that it would not be just and
equitable if contributions pursuant to this Section 10(e) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein.  The amount paid
or payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 10(e) shall be deemed to include, for the purpose of this Section 10(e),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 10(c) hereof.  Notwithstanding the foregoing
provisions of this Section 10(e), the Agent shall not be required to contribute
any amount in excess of the commissions received by it under this Agreement and
no person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  For purposes of
this Section 10(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of the Agent, will have the same rights to contribution as that party,
and each director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof.  Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 10(e), will notify any

-31-

--------------------------------------------------------------------------------

 

 

such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 10(e)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought.  Except for a settlement entered into pursuant to the
last sentence of Section 10(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 10(c) hereof.

11.Representations and Agreements to Survive Delivery.  The indemnity and
contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

12.Termination.

(a)The Agent may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange and such suspension or limitation is continuing, or if trading
generally on the Exchange has been suspended or limited and such suspension or
limitation is continuing, or minimum prices for trading have been fixed on the
Exchange, (4) if any suspension of trading of any securities of the Company on
any exchange or in the over-the-counter market shall have occurred and be
continuing, (5) if a major disruption of securities settlements or clearance
services in the United States shall have occurred and be continuing, or (6) if a
banking moratorium has been declared by either U.S. Federal or New York
authorities.  Any such termination shall be without liability of any party to
any other party except that the provisions of Section 8 (Payment of Expenses),
Section 10 (Indemnification and Contribution), Section 11 (Representations and
Agreements to Survive Delivery), Section 17 (Governing Law and Time; Waiver of
Jury Trial) and Section 18 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination.  If the Agent elects to
terminate this Agreement as provided in this Section 12(a), the Agent shall
provide the required notice as specified in Section 13 (Notices).

-32-

--------------------------------------------------------------------------------

 

 

(b)The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

(c)The Agent shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

(d)This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 12(a), (b), or (c) above or otherwise by mutual agreement
of the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 8, Section 10, Section 11,
Section 17 and Section 18 shall remain in full force and effect.

(e)Any termination of this Agreement shall be effective on the date specified in
such notice of termination; provided, however, that such termination shall not
be effective until the close of business on the date of receipt of such notice
by the Agent or the Company, as the case may be.  If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

13.Notices.  All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to the Agent, shall
be delivered to:

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:Capital Markets/Jeffrey Lumby

Facsimile:(212) 307-3730

 

and:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:General Counsel

Facsimile:(212) 829-4708

 

with a copy to:

 

Latham & Watkins LLP

12670 High Bluff Drive

San Diego, CA 92130

Attention:Cheston J. Larson, Esq.

-33-

--------------------------------------------------------------------------------

 

 

Facsimile:(858) 523-5450

 

and if to the Company, shall be delivered to:

 

Spring Bank Pharmaceuticals, Inc.

86 South Street

Hopkinton, MA 01748

Attention:Martin Driscoll

 

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Attention:Megan Gates, Esq.

Facsimile: 617-542-2241

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such
purpose.  Each such notice or other communication shall be deemed given (i) when
delivered personally on or before 4:30 p.m., New York City time, on a Business
Day or, if such day is not a Business Day, on the next succeeding Business Day,
(ii) on the next Business Day after timely delivery to a nationally-recognized
overnight courier (iii) on the Business Day actually received if deposited in
the U.S. mail (certified or registered mail, return receipt requested, postage
prepaid) and (iv) by Electronic Notice (defined below) as set forth in the
following paragraph.  

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

14.Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the Company and the Agent and their respective successors and the
parties referred to in Section 10 hereof.  References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party.  Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
however, that the Agent may assign its rights and obligations hereunder to an
affiliate thereof which is a registered broker-dealer without obtaining the
Company’s consent.

-34-

--------------------------------------------------------------------------------

 

 

15.Adjustments for Stock Splits.  The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any stock split, stock dividend or similar event effected with respect
to the Placement Shares.

16.Entire Agreement; Amendment; Severability; Waiver.  This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof.  Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and the Agent.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement. No implied waiver by a party shall arise
in the absence of a waiver in writing signed by such party. No failure or delay
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

17.GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY
REFER TO NEW YORK CITY TIME.  EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

18.CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR
IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING

-35-

--------------------------------------------------------------------------------

 

 

CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS
IN ANY MANNER PERMITTED BY LAW.

19.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  Delivery of an executed Agreement by
one party to the other may be made by facsimile or electronic transmission.

20.Construction.  The section and exhibit headings herein are for convenience
only and shall not affect the construction hereof. References herein to any law,
statute, ordinance, code, regulation, rule or other requirement of any
Governmental Authority shall be deemed to refer to such law, statute, ordinance,
code, regulation, rule or other requirement of any Governmental Authority as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder.

21.Permitted Free Writing Prospectuses.  The Company represents, warrants and
agrees that, unless it obtains the prior written consent of the Agent (which
consent will not be unreasonably withheld or delayed), and the Agent represents,
warrants and agrees that, unless it obtains the prior written consent of the
Company, it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission.  Any such free writing prospectus
consented to by the Agent or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.”  The Company represents
and warrants that it has treated and agrees that it will treat each Permitted
Free Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping.  For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 21 hereto are Permitted Free Writing
Prospectuses.

22.Absence of Fiduciary Relationship.  The Company acknowledges and agrees that:

(a)the Agent is acting solely as agent in connection with the public offering of
the Placement Shares and in connection with each transaction contemplated by
this Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and the Agent, on the other hand, has been or will be
created in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not the Agent has advised or is advising the Company
on other matters, and the Agent has no obligation to the Company with respect to
the transactions contemplated by this Agreement except the obligations expressly
set forth in this Agreement;

(b)it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c)neither the Agent nor its affiliates have provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated by this
Agreement and it has

-36-

--------------------------------------------------------------------------------

 

 

consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate;

(d)it is aware that the Agent and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and the Agent and its affiliates have no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

(e)it waives, to the fullest extent permitted by law, any claims it may have
against the Agent or its affiliates for breach of fiduciary duty or alleged
breach of fiduciary duty in connection with the sale of Placement Shares under
this Agreement and agrees that the Agent and its affiliates shall not have any
liability (whether direct or indirect, in contract, tort or otherwise) to it in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of Company.

23.Representations and Covenants of the Agent.  The Agent represents and
warrants that it is duly registered as a broker-dealer under FINRA, the Exchange
Act and the applicable statutes and regulations of each state in which the
Placement Shares will be offered and sold, except such states in which the Agent
is exempt from registration or such registration is not otherwise required
during the term of this Agreement. The Agent will comply in all material
respects with all applicable law and regulations, including the Exchange Rules,
in connection with the Placement Shares.

24.Definitions.  As used in this Agreement, the following terms have the
respective meanings set forth below:

“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement and (iii) each Settlement
Date.

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

-37-

--------------------------------------------------------------------------------

 

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

[Signature Page Follows]

 

-38-

--------------------------------------------------------------------------------

 

 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

Very truly yours,

SPRING BANK PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Jonathan Freve

 

Name:Jonathan Freve

 

Title:Chief Financial Officer

 

ACCEPTED as of the date first-above written:

 

CANTOR FITZGERALD & CO.

 

 

 

By:

/s/ Jeffrey Lumby

 

Name:Jeffrey Lumby

 

Title:Senior Managing Director

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

__________________________

Form of Placement Notice

__________________________

 

From:

Spring Bank Pharmaceuticals, Inc.

To:

Cantor Fitzgerald & Co.

Attention:

Jeffrey Lumby

 

Subject:

Placement Notice

Date:

[ ● ], 201[ ● ]

Ladies and Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Spring Bank Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Cantor Fitzgerald & Co. (“Agent”), dated [ ● ], 2017, the
Company hereby requests that the Agent sell up to $[ ● ] of the Company’s common
stock, par value $0.0001 per share, at a minimum market price of $[ ● ] per
share, during the time period beginning [month, day, time] and ending [month,
day, time].

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

__________________________

Compensation

__________________________

 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

__________________________

Notice Parties

__________________________

 

The Company

Martin Driscoll (mdriscoll@springbankpharm.com)

Jonathan Freve (jfreve@springbankpharm.com)

Garrett Winslow (gwinslow@springbankpharm.com)

With copies (which shall not constitute notice) to:

Megan Gates (mgates@mintz.com)

The Agent

Jeffrey Lumby (jlumby@cantor.com)

Joshua Feldman (jfeldman@cantor.com)

Sameer Vasudev (svasudev@cantor.com)

With copies to:

 

CFControlledEquityOffering@cantor.com

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

 

__________________________

Subsidiaries

__________________________

Incorporated by reference to Exhibit 21 of the Company’s most recently filed
Form 10-K.

 

--------------------------------------------------------------------------------

 

Form of Representation Date Certificate Pursuant to Section 7(l)

The undersigned, the duly qualified and elected [ ● ], of Spring Bank
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(l)
of the Sales Agreement, dated [ ● ], 2017 (the “Sales Agreement”), between the
Company and Cantor Fitzgerald & Co., that to the best of the knowledge of the
undersigned:

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement  (A) to the extent such representations and warranties are subject to
qualifications and exceptions contained therein relating to materiality or
Material Adverse Effect, are true and correct on and as of the date hereof with
the same force and effect as if expressly made on and as of the date hereof,
except for those representations and warranties that speak solely as of a
specific date and which were true and correct as of such date, and (B) to the
extent such representations and warranties are not subject to any qualifications
or exceptions, are true and correct in all material respects on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct in all material respects
as of such date; provided, however, that such representations and warranties
also shall be qualified by the disclosure included or incorporated by reference
in the Registration Statement and Prospectus; and

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Sales Agreement.

 

 

 

Spring Bank Pharmaceuticals, Inc.

 

By:  

Name:  

Title:  

 

Date: [ ● ]




 

--------------------------------------------------------------------------------

 

Permitted Free Writing Prospectus

None.

 